       Case: 3:19-cv-00033-slc Document #: 25 Filed: 09/19/19 Page 1 of 4



                                         In the
           UNITED STATES DISTRICT COURT
                                       For the
             Western DISTRICT OF WISCONSIN

 Nathan M. Poke,

       Plaintiff,

        v.                                      Case No. 19-cv-33

 The City of La Crosse, Wisconsin,
 and Ron Tischer, Chief of Police,

       Defendants.




                        DECLARATION OF NATHAN POKE




      The undersigned Nathan Poke, hereby declares under penalty of perjury

pursuant to 28 U.S.C. § 1746 as follows:

      1.     I am the Plaintiff in this case.

      2.     On January 7, 2016, the La Crosse Police Department’s investigation of me

had progressed to a point that, on that day, I was interviewed by a lawyer the City had

hired to conduct an investigation of my alleged wrongdoing, Eileen A. Brownlee, of the

Madison, Wisconsin, law firm, Boardman & Clark, LLP.

      3.     This interview took several hours.
          Case: 3:19-cv-00033-slc Document #: 25 Filed: 09/19/19 Page 2 of 4



      4.       Brownlee asked me about those allegations of which I had been aware

since my demotion, but she also asked me about “starting investigations” without

approval by looking up general orders that the Assistant Chief Abraham might have

violated when he and his friend were pulled over and his friend was arrested for OWI

on a boat. Because I had asked another officer (Jarod Reed) what orders he thought

were violated by that conduct, Brownlee was investigating me for having started an

investigation into Assistant Chief Abraham’s conduct without permission from my

superiors.

      5.       Someone had listened to all of the audio recordings from my first week of

working patrol after my demotion. Brownlee asked me about having told people that I

was probably going to quit the force and move away. She asked whether I had asked

Brenda Jackson if she had slept with Lieutenant Malott. She asked whether I had asked

Brenda Jackson whether Lieutenant Malott uses cocaine.

      6.       Brownlee stated that I had improperly revealed the identity of an

informant to someone while working.

      7.       The last part of the interview ended with Brownlee asking me a few

questions pertinent to my original complaints about Officer Ulrich back on August 14

and 31.

      8.       I had arranged to be represented at the Brownlee interview by an attorney

from the Wisconsin Professional Police Association, Andrew D. Schauer.

      9.       Attorney Schauer told me that he was in communication with the City’s

attorney, James R. Korom, prior to the Brownlee interview.

                                            2
        Case: 3:19-cv-00033-slc Document #: 25 Filed: 09/19/19 Page 3 of 4



       10.      After the Brownlee interview, Attorney Schauer told me that he had

learned from Attorney Korom that the City was absolutely intent upon terminating my

employment.

       11.      The investigations of my complaints against the Police Department had

been covered extensively in the media. Attorney Schauer, who had represented many,

many police officers in disciplinary cases, and I discussed how, if the Chief of Police

brought charges seeking my discharge before the Police and Fire Commission, there

would likely be extensive publicity, and the fact that charges seeking my discharge, and

the and the nature of the charges brought against me, would be readily accessible to

anyone using Google to do an internet search for my name. We were both of the

opinion that, especially because of the likely publicity, discharge proceedings before the

Police and Fire Commission would probably be fatal to my employability in law

enforcement, however the proceedings turned out.

       12.      We were also both of the opinion that the Police and Fire Commission

would almost certainly support the Chief of Police in a discharge case, even a weak one.

       13.      Because I did not believe that there was any chance to preserve my

employment and reputation by opposing the City's efforts to fire me through available

channels, and because I did not want to extinguish any chance I might have to ever be

employed by a different police department, I authorized Attorney Schauer and

Attorney Jeff Scott Olson to negotiate for the most favorable terms of resignation they

could secure.



                                             3
         Case: 3:19-cv-00033-slc Document #: 25 Filed: 09/19/19 Page 4 of 4



        14.     On August 10, and 11, 2016, respectively, the City's representative, Chief

of Police Ron Tischer, and I signed an agreement that effected the termination of my

employment with the City of La Crosse. A copy of that agreement bearing all

signatures is attached hereto as Poke Declaration Exhibit A.




        I have executed this Declaration on September 19, 2019, and it is true and correct

to the best of my recollection and belief.



                                                        /s/ Nathan Poke
                                                        __________________________
                                                        Nathan Poke




                                         Certificate of Service

I hereby certify that on Thursday, September 19, 2019, I electronically filed the foregoing with the

Clerk of the Court using the ECF system which will send notification of such filing to the following:

Christopher Riordan, and I hereby certify that I have mailed by United States Postal Service the

document to the following non ECF participants: none.


                                                /s/ Jeff Scott Olson




                                                   4
